                                                                                                               l

           Case 3:20-cv-00534-JBA Document
                         UNITED STATES     129 Filed
                                       DTSTRTCT      07/07/20 Page 1 of 2
                                                  COURT
                           DISTRICT OF CONNECTICUT
                                          I
Inmate,Anwar Shakir#371637,               I Civit no#3:20-cv-534(JBA)
Tre Mcpherson, ET AL, , , ,               ,       Objection to
            VS.                           3 "SeüËlément    Agre emen t "
                                          i¡ June-29th,2020
                                                   L!"<vêv             ''.'.- lll''?"""rrl i 'j
Ned Lamont,ET AL.                                                 ir''.:,1 lr':,l i:; ',"il lllr;lr'l 'lil:l



Plaintitf        ANI^7AR   SHAKIR's Comments and obJec t 10ns            to !he
                                 se tt lemen Ë agreement

llear HonorableJUdge Janet Bond ArËerton, and t o alil of the 1egal
represen   ion at the ACLU, T \^ran t to thahk v
            Ëa   t                               for your dil I ígen Ë
work and concern for the inmate population I n the state of L1.
As an inmate and plaintiff ín this class action law suit I would
like to address t.hê coutt and object to ÈhÉs settlement for
several reasons.
First,it does not address the needs of the entire inmate pópulat.ion
that ís,inmates retaín a substant.ive righL in noË being subjected
to formally imposed cruel and unusuâl puníshmenË,and the r,ranton
infliction of pain that is grossly out of proportion vriÈh the crirns.
see:6regg vs.Gà.,428-u.s.153,773,183(t976),
However,      this is ignored in this settlement,being housed ín a
facility       Ëhat a deadly virus is spreadíng in,Ëhat has already
claimed the lives of multiple inmaÈes,is out of proportion to
95ll of. CTrs inmate populaÈion,unless that inmate was sentenced to
the DEATH PENALTY.T¿hich even that statute has been ABoLISHED in
the StaËe of Connecticut.
Therefore, I submit thaË the only true relief thàË this agreemênt
ín missing is the prison overcrowding aspect,the most logieal thilì3
Ëo do is release ínmaËes who are:
                      (a)50% or. 75V" finished with their sentence
                      (b)Inmates who have a substatial claim of innocencè.
                          pending,that would \^rarrant a likely reversal of
                          Lheir convicLion,
                      (c)Inmates who are under the age of 65 that have
                          medícal íssues and pre-exsistíng conditíons
To name a few,nevertheless the tesLing being provided pursuant Ëo
this a greement is done via-nasal swâb,as appose to Ëhe anti-body
tes t t. hat actually disclose resulls not available to the nasal
swab testing.
The Inmate population is i n IMMINENII ÐANGER , and the curren t
agreement does not. reflecË Ëhe basic human intrest's at issue
The Correetíonal Officer's who r¿ork at lhe facilitíes are still
wa&krÍrag around refusing to wear a mask and glovestËhís will event-
ually promote the spread of the Corona-Vírus.
In closing T would like to say that when a human beings life is
at issue,GOVERNMENT FUNDII{G,POL01]I]CS,JOB SECU RIIY,AIIFIRMATION OF
c o NV I cr I oMs o-R--SÉñTENtES;ãño[Tã- nEîãr-õIT-lõi[E-ã-p eïEõî-l-6ãEic -
@free                                 from cruel and uñusual puníshmenL
in the united States
                                             Respectfurly submirted by:
                                                    Mr.Anwar Shakir
                                                     I nma t e#3   71637
                                                        l,/59-Hartford
                                                    B. C.                         Road
                                                    Brooklyn CT.06234
                   Case 3:20-cv-00534-JBA Document 129 Filed 07/07/20 Page 2 of 2




                                                 fii8Ãf$ilÈit
                                                 -f,Î1ffi                                          rñ
ANI{AR SHAKIR#37L63]
B. C.I
59-HARTFORD ROAD
                                                 .'.31
                                                  Í''!.,{
                                                            -q--t.i{..
                                                             Ìi'   t
                                                                         'är-l                     @
BROOKLYN CT.06234
Ðorm-C /Bed-12-E
                                                                                         -r;T.:\

                                ,I[O:UNITED STATES DTSTRICT                      COURT
                                    DISTRICT OF CONNECTICUT
                                    450-MAIN STREET
                                    HARTFORD CT,06103




                LEGAL CONFIOENTIAL PRIVILEGED
